Citation Nr: 1024336	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta
INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's service-connection 
claims for PTSD and anxiety disorder.

In December 2009, the Board remanded the Veteran's claims so 
that the Veteran could be afforded a Travel Board hearing.  
Subsequently, in May 2010, the Veteran testified at a Travel 
Board hearing that was chaired by the undersigned Veterans 
Law Judge at the RO in San Antonio, Texas.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder, and the case has been returned to the Board for 
further appellate review.  

Issue not on appeal

In a March 2008 rating decision, the RO denied the Veteran's 
service-connection claim for hypertension.  The Veteran 
disagreed and perfected an appeal as to that issue.  During 
the pendency of the appeal, the RO granted the Veteran's 
hypertension claim.  See the RO's August 2009 rating 
decision.  Accordingly, the matter has been resolved and is 
no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 




FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
Veteran currently has PTSD that is related to his military 
service.

2.  In a signed statement dated May 4, 2010, the Veteran 
indicated that he wished to withdraw his service-connection 
claim for anxiety disorder, which is currently before the 
Board.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's PTSD was incurred military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal have been met.   38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), 
(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's claims in 
December 2009 so that the Veteran could be afforded a 
personal hearing before the Board.  The Veteran appeared for 
a Travel Board hearing before the undersigned in May 2010 at 
the RO in Houston, Texas.  A transcript of that hearing has 
been associated with the Veteran's claims folder.

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the Veteran 
regarding his service connection claims in January 2003, 
March 2003, May 2005, and June 2007.  These letters appear to 
be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letters in light of the 
fact that the Board is granting the Veteran's PTSD claim, and 
dismissing the Veteran's anxiety claim per his May 2010 
request.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced June 2007 
letter.  As discussed in detail below, the Board is granting 
the Veteran's PTSD claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  

Accordingly, the Board will proceed to a decision.
Service connection for PTSD

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 
3.303 (2009).

Notwithstanding the above, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.             38 C.F.R. § 3.304(f) 
(2009).

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.         §§ 
3.102, 4.3 (2009).

Analysis

In essence, the Veteran claims that he currently has PTSD 
that is related to traumatic events he experienced during his 
service in Vietnam.  See the Veteran's April 2003 PTSD 
Questionnaire.  

As noted above, service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2009).

With respect to element (1), current diagnosis, although a VA 
examiner did not diagnose the Veteran with PTSD upon 
examination in July 2007, the Veteran has in fact been 
diagnosed and treated for PTSD on numerous occasions by the 
VA, as identified in the Veteran's more recent VA treatment 
records.  See, e.g., the Veteran's January 28, 2008, March 
12, 2008, September 8, 2008, and July 22, 2009 Mental Health 
Daily Notes.  Resolving all doubt in favor of the Veteran and 
finds that a current PTSD disability is shown in the record, 
and that element (1) of         38 C.F.R. § 3.304(f) is 
satisfied.

With respect to element (2), in-service stressor, the 
Veteran's service personnel records demonstrate that the 
Veteran served in Vietnam from January 1967 to January 1968.  
See the Veteran's Enlisted Qualification Record, page 2.  The 
Veteran asserts that while serving in Vietnam in 1967, he 
experienced multiple traumatic events that have led to the 
development of his PTSD.  These events included unloading 
dead bodies from helicopters, and witnessing enemy fire upon 
his base camp.  See the Veteran's April 2003 PTSD 
Questionnaire.  

Significantly, the RO has already conceded that the Veteran's 
claimed in-service stressors in fact occurred.  See the 
August 2009 Supplemental Statement of the Case, page 3.  
Indeed, the Joint Services Records Research Center (JSRRC) 
has verified that the Veteran's unit received small arms fire 
followed by a ground attack in October 1967, resulting in one 
soldier killed, one wounded, and several buildings destroyed.  
See the undated Report of Contact response from the JSRRC.  
This attack is further corroborated by the lay statements of 
fellow service member J.G., who similarly recalled "incoming 
rounds" upon base camp in 1967, and that both he and the 
Veteran were "asked to assist in defending [the] inner part 
of the base camp."  See the May 2004 statement of J.G., page 
2.  

The Veteran's DD-214 notes that the Veteran was a warehouse 
man in service, and that he did not receive any awards or 
commendations that are indicative of combat.  Because the 
Veteran was not a combatant, any claimed stressors must be 
independently corroborated.  Crucially however, corroboration 
of every detail of a stressor statement, including the 
Veteran's personal participation is not required.  Rather, 
the Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  In 
this regard, the Board finds the Veteran's assertion that he 
experienced enemy fire during his Vietnam tour in 1967 to be 
sufficiently corroborated by the JSRRC findings and lay 
testimony described above.  Accordingly, element (2) of 38 
C.F.R. § 3.304(f) is also satisfied.

Moving to crucial element (3), nexus or relationship, the 
Board notes that the only nexus statement of record is that 
of the July 2007 VA examiner, who as noted above did not 
diagnose the Veteran with PTSD, but rather with anxiety 
disorder and depressive disorder.  See the July 2007 VA 
examiner's report, page 9.  In a January 2009 Addendum 
report, the July 2007 examiner opined that the Veteran's 
mental disability was "less like[ly] as not . . . related to 
his military service," noting that the Veteran's worry is 
"more related to his current life rather than his military 
service in the remote past."  See the July 2007 VA 
examiner's January 2009 Addendum Report.   

The Veteran has challenged the findings of the July 2007 VA 
examiner, specifically alleging that the examiner questioned 
the manner in which the Veteran responded to inquiries at the 
exam, called the Veteran naïve, harassed the Veteran about 
his psychology degree, and ultimately "went through the 
motions."  The Veteran stated that he "no longer felt 
comfortable" answering the questions, and that he believed 
the VA examiner "imposed his perception of me and I didn't 
feel that he actually based [his opinion] on the information 
that I gave him."  See the May 2010 hearing transcript, page 
4.  

The Veteran's representative has also pointed out that it 
took the VA examiner three reports [the original in July 
2007, and Addendum Reports in December 2008 and January 2009] 
to clearly respond to the question of medical nexus, and that 
the examiner ultimately never provided a supporting rationale 
for his negative nexus opinion.  See the May 2010 hearing 
transcript, page 3.  The Board agrees.  Indeed, the July 2007 
VA examiner did not adequately explain how the Veteran's 
"family and other events" from his "current life" resulted 
in the Veteran's current mental disorder.  Rather, the 
examiner merely supplied a conclusory statement. 

Indeed, medical opinions with no supporting rationale, such 
as the opinion of the July 2007 VA examiner, are afforded 
little, if any, weight of probative value.       See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].

Based on these inadequacies, the Veteran's representative has 
requested that the Board obtain an independent medical 
opinion [IME] to determine the etiology of the Veteran's 
PTSD.  See the May 2010 hearing transcript, page 5.  The 
Board however does not believe a new opinion is necessary in 
this case, as the evidence for and against the Veteran's 
claim is, at the very least, in equipoise.  
In what appears to be a finding that is directly 
contradictory with his ultimate conclusion noted above, the 
July 2007 VA examiner specifically indicated upon review of 
the Veteran's medical history that the Veteran's current 
psychiatric symptomatology "began after his return from 
Vietnam," and that "sometimes [the Veteran] does experience 
anxiety symptoms in response to reminders of his military 
service."  See the July 2007 VA examiner's December 2008 
Addendum report.  The Board believes that the remaining 
evidence of record, when analyzed as a whole, supports this 
finding.  

Indeed, the Veteran has frequently asserted that he has had 
trouble sleeping, had nightmares, and was anxious from the 
time he experienced his verified stressor in service to the 
present day.  See, e.g., the Veteran's September 22, 2004 
Mental Health Initial Evaluation Note.  The Veteran is 
certainly competent to testify as to his own observable 
symptomatology, to include whether he experienced nightmares 
and anxiety since the time of his in-service stressor.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, 
the Veteran's contemporaneous service treatment records 
confirm the Veteran's assertions of in-service onset.  More 
specifically, the Veteran pertinently noted on a July 1968 
in-service Report of Medical History that he experienced 
"frequent or terrifying nightmares" upon separation from 
service.     See the Veteran's July 17, 1968 Report of 
Medical History. 

Additionally, the Veteran's fellow service member, J.G., has 
submitted multiple statements asserting that the Veteran was 
"nervous" in service following the incoming enemy fire on 
their camp, and experienced problems sleeping.               
See, e.g., the May 2004 statement of J.G.  Subsequently, J.G. 
wrote that he has known the Veteran for 43 years, that the 
Veteran was sad and depressed in service, and that he would 
talk about dead bodies and Vietnam after service.  See the 
March 2009 statement of J.G.  

The Veteran's daughter has also submitted a lay statement 
describing her experiences with the Veteran as she was 
growing up.  Specifically, the Veteran's daughter asserted 
that the Veteran would spend weeks "just sleeping and 
sleeping," that he would "stay in his room all day and 
night," and that he has taken medication for anxiety and 
depression her whole life.  See the May 2010 statement of the 
Veteran's daughter.  

In light of the Veteran's contemporaneous service records 
[noting in-service complaints of nightmares], the competent 
and credible lay statements of the Veteran, J.G., and the 
Veteran's daughter [asserting continuity of symptoms since 
service], as well as the July 2007 VA examiner's observation 
that the Veteran's current symptomatology began after his 
return from Vietnam, and are at times due to "reminders of 
his military service," the Board finds that at the very 
least, there exists an approximate balance of evidence for 
and against a finding that the Veteran's current PTSD stemmed 
from his verified traumatic experience during the Vietnam 
War.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, with 
resolution of doubt in the Veteran's favor, the Board 
concludes that element (3) of 38 C.F.R.       § 3.304(f) is 
satisfied, and a grant of service connection for PTSD is 
warranted.  

Dismissal of anxiety claim

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.         See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  See 38 C.F.R. § 20.204(b) (2009).

In this case, at the May 2010 hearing, the Veteran submitted 
a signed statement to the Board specifically indicating that 
he wished to withdraw his anxiety disorder appeal.   See the 
Veteran's May 4, 2010 Statement in Support of Claim.  The 
Board finds that this statement qualifies as a valid 
withdrawal of the service-connection issue on appeal.  See 38 
C.F.R. § 20.204 (2009).

Therefore, in light of the Veteran's withdrawal of his appeal 
there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, this matter will be 
dismissed.


ORDER

Service connection for PTSD is granted.

The appeal of the denial of entitlement to service connection 
for an anxiety disorder is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


